DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 2002/0163497) in view of Bruneau et al. (US 2002/0054011).  

Regarding claims 1 and 12, Cunningham discloses a system comprising a motion actuation mechanism comprising a sliding mass controlled by a motor, wherein the mass imparts a force upon a housing in which the mechanism is contained. See paragraph 0070. Note the sensors described in paragraph 0068, as per claim 12. Cunningham does not disclose explicitly a linear motor controlled by magnetic coils. However, this is a common configuration for linear motion, as is disclosed by Bruneau in paragraph 0040. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Cunningham system, in order to provide effective actuation. 

Regarding claim 13, Cunningham does not disclose wireless control. However, this is well established with regard to haptic systems, as is disclosed by Bruneau in paragraph 0028. It would have been obvious to one of ordinary skill in the art at the time 

Allowable Subject Matter
Claims 2-11 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed structure within a housing of a simulated firearm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715